         Case 2:12-cr-00632-BMS Document 62 Filed 03/05/21 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES,                                   :
                                                 :           CRIMINAL ACTION
       v.                                        :
                                                 :           No. 12-632-01
JERMAINE TRIPPETT                                :


                                       MEMORANDUM

Schiller, J.                                                                 March 5, 2021

       Before the Court is Jermaine Trippett’s pro se motion for compassionate release. For the

reasons that follow, the motion is granted.

I.     FACTUAL BACKGROUND

       On three occasions in February 2011, Trippett sold $20 worth of crack cocaine out of his

home to a confidential informant for the Philadelphia Police Department’s Narcotic Field Unit.

After the third sale, law enforcement executed a search warrant on Trippett’s home. The search

recovered an operable semi-automatic firearm, an additional 6.598 grams of crack cocaine, and

drug paraphernalia. Trippett pleaded guilty to three counts of distribution of cocaine base,

possession with intent to distribute cocaine base, possession of a firearm in furtherance of a drug

trafficking crime, and being a felon in possession of a firearm.

       For these charges, the Honorable Robert F. Kelly sentenced Trippett to a total of 144

months imprisonment to be followed by three years of supervised release. This sentence was below

the advisory sentencing guidelines range of 262 to 327 months. Trippett argued at sentencing that

a downward departure was appropriate under United States v. Shoupe, 988 F.2d 440 (3d. Cir. 1993)

because the Sentencing Guidelines over-represented his criminal history category. Trippett has

been incarcerated for approximately 120 months. He has accrued 14 months of good conduct time,




                                                 1
         Case 2:12-cr-00632-BMS Document 62 Filed 03/05/21 Page 2 of 11




for a total of 134 months served, which is approximately 93 percent of his full sentence. His

projected release date is July 8, 2021.

       In May of 2020, when the Court first began issuing opinions deciding compassionate

release motions, a little over 100,000 Americans had succumbed to COVID-19. Sadly, the

country’s inability to control the pandemic has made that number look small relative to the number

of Americans who have lost their lives to the disease as of this writing. Today, more than half a

million Americans have died due to COVID-19. And it is just as true today as it was during earlier

days of the pandemic that prisons present numerous environmental factors favorable to the spread

of the virus. See United States v. Rodriguez, 451 F. Supp. 3d 392, 394 (E.D. Pa. 2020) (“Prisons

are tinderboxes for infectious disease.”).

       Trippett is incarcerated at FCI McKean, where the Bureau of Prisons (BOP) reports that

three inmates are actively infected with COVID-19 and 452 inmates have previously been infected

with the virus. COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus

(last updated Mar. 4, 2021). To date, the BOP reports that 330 inmates at FCI McKean have

received a COVID-19 vaccine. (Id.) There is no indication in the record that Trippett has been

inoculated. (Id.) Trippett sought compassionate release from the warden at FCI McKean on

December 20, 2020. (Gov’t’s Resp. in Opp. to Def.’s Mot. to Reduce Sentence [Gov’t’s Resp.] at

6.) On January 5, 2021 the warden denied that request. (Id.) Trippett’s pro se motion was filed in

this Court on January 11, 2021.

       Trippett’s pro se motion for compassionate release is based on his experience having

contracted COVID-19 while incarcerated at FCI McKean and his fear of reinfection. Trippett

tested positive for COVID-19 on December 12, 2020. (Def.’s Mot. for Compassionate Release at

1.) He reports having experienced symptoms of back pain, loss of taste and smell, coughing, and




                                                2
         Case 2:12-cr-00632-BMS Document 62 Filed 03/05/21 Page 3 of 11




shortness of breath. (Id. at 2.) He states that while he was in isolation with COVID-19, he received

“very little medical attention.” (Id.) He describes the experience as “very scary at times fighting

day to day,” because he did not know if he would fully recover. (Id. at 1.) He states that he now

hopes and prays that he will “never get exposed to the virus again[.]” (Id. at 2.) Trippett’s pro se

motion does not mention any chronic health conditions that place him at risk for severe illness

from COVID-19. The BOP medical records provided by the Government reveal that he is 43 years

old, and he had high blood pressure at each of his three recorded blood pressure readings since

December 2019. (Doc. No. 58, Ex. A to Gov’t’s Resp. [Medical Records] at 32, 67, 84.)

       On February 24, 2021, the Government filed a Response in Opposition to Trippett’s motion

that argues Trippett “contracted COVID-19 and, fortunately, apparently recovered from it without

significant consequence.” (Gov’t’s Resp. at 15.). On February 26, 2021, the Government filed an

Amended Response in Opposition which states that Trippett’s COVID-19 positive test “was

recorded only on an Abbott rapid test device, which has proven unreliable at times,” so the

Government believes that “it cannot definitively be stated that Trippett previously tested positive”

for COVID-19. (Gov’t’s Am. Resp. in Opp. to Def.’s Mot. to Reduce Sentence [Gov’t’s Am.

Resp.] at n.1.)

       Trippett’s medical records reflect that he tested positive on an Abbott swab COVID-19

RNA Test on December 12, 2020. (Medical Records at 75, 77, 99.) Trippett did not have any

symptoms on that date. (Id. at 78, 90.) Trippett’s medical vital statistics were recorded at this

December 12 clinical encounter. (Id. at 78, 84-85, 90.) On December 13, 2020, Trippett had

another clinical encounter where his medical vital statistics were recorded. (Id. at 72, 84-85, 88.)

He complained of a headache, had a temperature of 99.1 degrees Fahrenheit, and was prescribed

Tylenol. (Id. at 72-73.) On December 16, 2020, Trippett tested positive on a COVID-19 Antigen




                                                 3
         Case 2:12-cr-00632-BMS Document 62 Filed 03/05/21 Page 4 of 11




(AG) test. (Id. at 70, 100.) On December 22, 2020, Trippett underwent a medical screening, where

he reportedly displayed no symptoms of COVID-19. (Id. at 87.) Trippett’s medical vital statistics

were recorded at this December 22 clinical encounter. (Id. at 84-85, 87.) Trippett’s medical records

do not reveal any medical screenings or recording of his vital statistics between December 13,

2020 and December 22, 2020, or anytime thereafter in 2020. (Id. at 84-85, 87-90.) Trippett’s

medical records indicate that his diagnosis of COVID-19 was resolved as of December 28, 2020.

(Id. at 39, 96.) Since that date, Trippett’s medical records do not reflect any ongoing health

problems related to COVID-19.

II.    DISCUSSION

       A.      Compassionate Release Statute

       Upon a motion of the defendant, the district court “may reduce [a federal inmate’s] term of

imprisonment” and “impose a term of probation or supervised release . . . if it finds that . . .

extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

Before filing a motion for compassionate release, the defendant must exhaust administrative rights

to appeal with the BOP or thirty days must have passed since the submission of a request to the

warden, whichever is earlier. Id. § 3582(c)(1)(A).1 Prior to granting compassionate release, a

district court must also “consider[] the factors set forth in section 3553(a) to the extent that they

are applicable.” Id.

       The reduction in sentence must be “consistent with applicable policy statements issued by

the Sentencing Commission.” Id. § 3582(c)(1)(A)(ii). The Sentencing Commission adopted a

policy statement regarding extraordinary and compelling reasons to warrant reduction of a


1
       The Government did not raise failure to exhaust administrative appeals in its Responses in
Opposition, so the Court concludes that the issue is waived, or alternatively, that Trippett’s
administrative remedies were exhausted. See generally United States v. Adams, Crim. A. No. 00-
697, 2020 WL 6063055, at *3 n.1 (D.N.J. Oct. 14, 2020).


                                                 4
        Case 2:12-cr-00632-BMS Document 62 Filed 03/05/21 Page 5 of 11




sentence “[u]pon motion of the Director of the Bureau of Prisons[.]” U.S.S.G. § 1B1.13. Since

passage of the First Step Act, the Sentencing Commission has not adopted a new policy statement

to address defendant-filed motions for compassionate release. Rodriguez, 451 F. Supp. 3d at 397

(E.D. Pa. 2020).2 As a result, currently, there is no policy statement of the Sentencing Commission

applicable to motions for compassionate release filed by defendants. Id. at 398 (quoting United

States v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C. 2019)). In the absence of an applicable policy

statement from the Sentencing Commission, the district court has discretion to determine what

circumstances constitute extraordinary and compelling reasons for a reduction of sentence. United

States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020); United States v. Jones, 980 F.3d 1098, 1111

(6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020); United States v.

Brooker, 976 F.3d 228, 237 (2d Cir. 2020); Rodriguez, 451 F. Supp. 3d at 400 (E.D. Pa. 2020).

District courts “are not hamstringed because the Sentencing Commission has failed to update the

pertinent guidance.” United States v. Adeyemi, 470 F. Supp. 3d 489, 510 (E.D. Pa. 2020)

(citing United States v. Dixon, 648 F.3d 195, 200-01 (3d Cir. 2011)).

       The commentary to the policy statement pertaining to compassionate release motions

brought by the Director of the BOP describes extraordinary and compelling reasons to release

certain defendants, including those who are terminally ill, aging, or experience the death or

incapacitation of a spouse or caregiver to their minor child. U.S.S.G. § 1B1.13 cmt. n1(A)-(C).

According to that policy statement, extraordinary and compelling reasons also exist when a

defendant has a serious physical or medical condition that “substantially diminishes the ability of




2
        Many courts have pointed out that the Sentencing Commission has been unable to amend
its policy statement because it has lacked a quorum to act. See, e.g., United States v. Marks, 455
F. Supp. 3d 17, 24 (W.D.N.Y. 2020).


                                                5
        Case 2:12-cr-00632-BMS Document 62 Filed 03/05/21 Page 6 of 11




the defendant to provide self-care within the environment of a correctional facility and from which

he or she is not expected to recover[.]” U.S.S.G. § 1B1.13 cmt. n1(A)(ii).

       B.      Extraordinary and Compelling Reasons

       In the midst of the ongoing pandemic, it is the Government’s position that a defendant

“who presents a risk factor identified by the CDC as increasing the risk of an adverse outcome

from COVID-19” qualifies as having an extraordinary and compelling reason for compassionate

release, pursuant to the Sentencing Commission’s policy statement note 1(A), because he may be

less able to protect himself from an adverse outcome related to COVID-19 while in prison.

(Gov’t’s Resp. at 13-14.) However, the Government also raises the distinction between conditions

that the CDC has stated increase the risk of an adverse outcome and those that the CDC has stated

might increase that risk. The Government takes the position that an inmate who only has a

condition in the latter category does not present an extraordinary and compelling reason for

release. (Id. at 14.) Hypertension is a condition that “might” increase a person’s risk of serious

illness or death from COVID-19. People with Certain Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last updated Feb. 22, 2021).

       Here, the Government argues that Trippett’s motion must be denied because he does not

point to any health conditions that put him at risk of serious illness from COVID-19. (Gov’t’s

Resp. at 15.) Trippett does not mention any chronic health conditions in his pro se motion for

compassionate release. Although his medical records do not indicate a diagnosis of hypertension,

the records do reveal that each of his three blood pressure readings in the last fifteen months have

fallen in the range for a diagnosis of hypertension. Hypertension classification is based upon the

average of two or more properly measured blood pressure readings at two or more office visits.




                                                6
           Case 2:12-cr-00632-BMS Document 62 Filed 03/05/21 Page 7 of 11




    The Seventh Rep. of the Joint Nat’l Comm. on Prevention, Detection, Evaluation, and Treatment

    of High Blood Pressure, U.S. Dep’t of Health and Human Services, Nat’l Inst. Of Health & Nat’l

    Heart, Lung, and Blood Institute, NIH Pub. No. 03-5233 at p. 2-3 (Dec. 2003),

    https://www.nhlbi.nih.gov/files/docs/guidelines/express.pdf. The CDC describes blood pressure

    levels over 140 systolic or 90 diastolic as stage two hypertension. Facts About Hypertension,

    CDC, https://www.cdc.gov/bloodpressure/facts.htm (last updated Sept. 8, 2020). Trippett’s blood

    pressure readings from December 2019, January 2020, and January 2021 are 147/97, 148/94, and

    146/94 and 135/89, respectively. (Medical Records at 32, 67, 84.)

          Upon review of Trippett’s medical records, the Court is not convinced by the

Government’s argument that “it cannot definitively be stated that Trippett previously tested

positive” for COVID-19. (Gov’t’s Am. Resp. at n.1.) It appears Trippett had two positive COVID-

19 tests in the span of four days, including both an RNA test and an Antigen test. (Medical Records

at 70, 75, 77, 99-100.) He was initially tested after his cellmate experienced COVID-19 symptoms.

(Id. at 78, 90.) He is also living in a facility where over half the inmate population has been infected

with the virus.3 If the BOP had significant doubts about the accuracy of the testing it used, the

BOP should have confirmed Trippett’s results with a more accurate PCR test. It did not. Instead,

the BOP noted in Trippett’s medical records that he had a confirmed case of COVID-19. (Id. at

39, 96.) The Court will not allow the Government to employ the BOP’s decision to use only rapid

tests to argue in court that an inmate’s previous positive COVID-19 status cannot be confirmed,

and therefore cannot be relied upon in assessing his medical vulnerability.




3
        Compare COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus
(last updated Mar. 4, 2021) (454 recovered COVID cases), with FCI McKean, Federal Bureau of
Prisons, https://www.bop.gov/locations/institutions/mck (last visited Mar. 5, 2021) (population of
822 inmates at the FCI).


                                                   7
            Case 2:12-cr-00632-BMS Document 62 Filed 03/05/21 Page 8 of 11




          The Government states that Trippett was “monitored regularly” after he tested positive for

COVID-19 on December 12, and that he “remained asymptomatic.” (Gov’t’s Am. Resp. at 7.) But

these assertions are not supported by the BOP medical records and are contradicted by Trippett’s

pro se motion. On the day after Trippett first tested positive for COVID-19, his medical records

reveal that he complained of a headache, had a temperature of 99.1 degrees Fahrenheit, and was

prescribed Tylenol. (Id. at 72-73.) After this clinical visit on December 13, Trippett’s medical

records do not reveal any medical screenings or recording of his vital statistics until December 22.

(Id. at 84-85, 87-90.) Trippett states that while he was in isolation with COVID-19 he received

“very little medical attention.” (Def.’s Mot. for Compassionate Release at 2.) Trippett’s account is

supported by his medical records, which show that he received no medical screening for eight days

while he was in isolation with COVID-19. Without any medical screening during that time, the

Government has no basis to assert that Trippett remained asymptomatic after testing positive for

the virus. To the contrary, Trippett describes that he experienced symptoms of back pain, loss of

taste and smell, coughing, and shortness of breath. (Id.) The Court is also very concerned by the

demonstrably few medical screenings Trippett received at FCI McKean while in isolation with

COVID-19.

          Trippett’s medical records do not reflect any ongoing health problems related to COVID-

    19 since his recovery in late December. But the science about the risk of reinfection is uncertain.4

    It seems severity of the disease can be worse in a second infection.5 As a result, some courts in


4
        See Investigation Criteria for Suspected Cases of SARS-CoV-2 Reinfection (ICR), CDC,
https://www.cdc.gov/coronavirus/2019-ncov/php/invest-criteria.html (last updated Oct. 27,
2020).
5
        See Cavanaugh A.M. et al., Suspected Recurrent SARS-CoV-2 Infections Among Residents
of a Skilled Nursing Facility During a Second COVID-19 Outbreak — Kentucky, July–November
2020,         MMWR            Morb.        Mortal.         Wkly.          Rep.       70(8):273–277,
https://www.cdc.gov/mmwr/volumes/70/wr/mm7008a3.htm. Risk of reinfection could also
increase in the future with exposure to new variants of the virus. See Interim Guidance on Duration


                                                     8
        Case 2:12-cr-00632-BMS Document 62 Filed 03/05/21 Page 9 of 11




this District have granted release to defendants who have medical conditions that put them at risk

of serious illness from COVID-19, even if they have previously recovered from the virus. See

United States v. Staats, Crim. A. No. 17-461, 2020 WL 6888224, at *5 (E.D. Pa. Nov. 24, 2020);

United States v. Babbitt, Crim. A. No. 18-384, 2020 WL 6153608, at *8 (E.D. Pa. Oct. 21, 2020).

Indeed, as the Government noted in its first Response in Opposition, the fact that Trippett

apparently recovered from COVID-19 “without significant consequence” does not “eliminate[]

all risk, given that there is not yet scientific certainty regarding a risk of reinfection.” (Gov’t’s

Resp. at 15-16.)

       Trippett’s elevated blood pressure readings on three occasions over the course of the last

fifteen months potentially increase his chances for severe illness from COVID-19, and he has

already suffered from COVID-19 with relatively little medical attention at FCI McKean.

Moreover, he only has four months remaining on his prison sentence. If Trippett were reinfected

with COVID-19 during his continued confinement at FCI McKean, he could suffer serious health

consequences, but serving the remaining four months of his sentence but would make a marginal

difference to the seriousness of his punishment. Taken together, the Court finds this situation

presents extraordinary and compelling reasons for a reduction of his sentence in the midst of the

ongoing pandemic.

       C.      Consistency with Sentencing Considerations

       Finally, the Court must consider whether Trippett’s immediate release is appropriate in

light of the Section 3553(a) factors. The relevant factors include the nature and circumstances of


of      Isolation    and       Precautions    for     Adults     with     COVID-19,     CDC,
https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-isolation.html (last updated Feb. 13,
2021) (citing Wibmer CK, Ayres F, Hermanus T, et al. SARS-CoV-2 501Y.V2 Escapes
Neutralization by South African COVID-19 Donor Plasma, Preprint. bioRxiv. 2021.01.18.427166,
Jan. 19, 2021, available at https://www.biorxiv.org/content/10.1101/2021.01.18.427166v1).



                                                 9
        Case 2:12-cr-00632-BMS Document 62 Filed 03/05/21 Page 10 of 11




the offense; the defendant’s history and characteristics; the need for the sentence to reflect the

seriousness of the offense, promote respect for law, provide just punishment, provide adequate

deterrence, protect the public from further crimes, and provide the defendant with needed

correctional treatment in the most effective manner; and the need to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of similar conduct.

18 U.S.C. § 3553(a)(1-2,6). This determination is left to the discretion of the district court. United

States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020).

       The Court may consider the amount of time left on a defendant’s sentence in deciding a

motion for compassionate release. Pawlowski, 967 F.3d at 331. This is so because the length of

time the defendant has already served is highly relevant to whether a reduced sentence will still

sufficiently reflect the seriousness of the offense, promote respect for the law, provide just

punishment, afford adequate deterrence to criminal conduct, and avoid unwarranted sentence

disparities. See id.; 18 U.S.C. § 3553(a)(2,6). Here, Trippett has already served 93 percent of his

sentence and will inevitably be released in four months. In light of this, the Court concludes that a

reduction of Trippett’s sentence to time served still adequately reflects the seriousness of the

offense, promotes respect for the law, provides just punishment, and affords adequate deterrence

to criminal conduct.

       The Government contends that Trippett should not receive a reduction in sentence because

he continues to present a potential danger to the community. (Gov’t’s Resp. at 18.) To support this

argument, the Government points to the fact that Trippett was “dealing dangerous drugs, i.e., crack

cocaine” and the fact that he was on parole when the search warrant was executed. (Id.) All of

Trippett’s prior convictions involve distributing or possessing relatively small quantities of drugs,

and he was charged with aggravated assault of police officers during one arrest. The offense for




                                                 10
        Case 2:12-cr-00632-BMS Document 62 Filed 03/05/21 Page 11 of 11




which he was on parole at the time of the instant offense was possession with the intent to deliver

2.55 grams of crack cocaine. None of his previous charges involved carrying a firearm during the

commission of the offense. Here, the firearm involved was found in a closet in Trippett’s home,

but he did not carry it on his person or brandish it in the commission of drug trafficking.

       The Government notes that Trippett has had six disciplinary infractions while incarcerated

for having an extra mattress in 2013, refusing an order in 2013, failure to follow safety regulations

in 2013, refusing an order in 2015, possessing stolen property in 2016, and fighting with an inmate

in 2016. (Gov’t’s Resp. at 5-6.) Trippett states that he has completely transformed his life and

means of decision-making while incarcerated. (Def.’s Mot. for Compassionate Release at 2.) He

has learned trade skills and participated in programs while incarcerated in order to improve his

opportunities upon returning home. (Id.; see also Document No. 44.) Trippett also describes the

importance to him of returning to his 14-year-old son. (Mot. for Compassionate Release at 2.)

       Trippett’s distribution of crack cocaine and possession of a firearm were serious offenses,

but that fact alone does not indicate Trippett is a continuing danger to the community. He has

served more than a decade for his crimes—nearly his entire sentence—and he will be required to

spend another three years on supervised release. This continuous monitoring should both provide

adequate deterrence and protect the public from further crimes. Considering all of the relevant

factors, the Court concludes that compassionate release is warranted.

III.   CONCLUSION

       For the foregoing reasons, Jermaine Trippett’s motion for compassion release under 18

U.S.C. § 3582(c)(1)(A)(i) is granted. Trippett must now begin three years of supervised release.

An Order consistent with this Memorandum will be docketed separately.




                                                 11
